Title: To James Madison from Henry Hill, 13 January 1807
From: Hill, Henry
To: Madison, James



13th. Jany. 1807.

Trade of Vera Cruz in the years 1802. 1803. & 1804.
Accompanied with an official account of the coinage in the Mint of Mexico since the year 1733.  Respectfully presented to the Honble. James Madison, Secretary of State for the United States, for the information of the Executive, by

Henry Hill Jnr:


Note.  Vera Cruz is the only port of Entry in New Spain on the Atlantic, and Acapulco and St. Blas the only ports of entry on the pacific ocean.

